IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


 In re the Guardianship of:             .)               No. 78023-9-1
 FRANCES CHRISTINE NICKESON,             )
                                         )               DIVISION ONE
 CASCADE GUARDIANSHIP SERVICES, )
 Guardian of the Person and the Estate, )                UNPUBLISHED OPINION
                                        )
                     Respondent,         )
                                         )
              v.                         )
                                         )               FILED: November 19, 2018
 STATE OF WASHINGTON                    )
 DEPARTMENT OF SOCIAL AND               )
 HEALTH SERVICES,                       )
                                        )
                    Appellant.          )



       PER CURIAM-The Department of Social and Health Services

(Department) appeals an order denying its motion to revise an order approving

the fees of the guardian for Frances Nickeson. The Department contends the

order is flawed in several respects:(1) it requires that all of Nickeson's income be

used to pay the guardian's fees and costs when only $333 per month is available

to pay those fees under applicable Medicaid rules, and (2) it essentially compels

the Department to perform a discretionary act in a particular way by mandating

that it waive, in whole or in part, Nickeson's obligation to pay room and board.

The Department asks this court to remand for an order that provides for payment

of the guardian's fees in the manner described above and consistent with

Medicaid regulations.
No. 78023-9-1/2

       In response, counsel for Nickeson's guardian filed a "Notice to Not

Contest," which states in part that the guardian "will not be filing a responsive

brief and consents that the [relief] requested by DSHS be granted."

       We accept respondent's concession of error and remand for further

proceedings consistent with this opinion.

       FOR THE COURT:

                                                           b Acr"




                                                                                     Cfa
                                                                            wo

                                                                                     rel
                                                                                    sz3

                                                                           to
                                                                           MID   ti,rr3 rri
                                                                                 S2 ),Ct

                                                                          9?         En
                                                                                      --
                                                                          07




                                         2